DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On line 18 of page 4, “use” should read “user”
On line 12 of page 5, “Figures 2 and 3” should read “Figures 4 and 5”
On line 13 “Figures 2 and 5” should read “Figures 2 and 3”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims -10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites an “oil tank cleaning ball”; however, further claims describe the claimed invention as being composed of flat sheets, presumably rectangularly or circularly shaped. Further, the drawings provided portray a flat, circular disk. Therefore, the shape of the claimed invention is unclear and has been interpreted as being of any of the aforementioned forms. 
Claim 4 recites that “the magnetic force from the magnetic metal sheet only acts in a near field of the enclosing body so as to attract the impurities nearby”. However, it is unclear what the specific range characterized by the words “near” and “near field” are. These broad terms have been interpreted to mean the entire enclosed space in which the claimed invention is working in. Additionally, it is unclear which “tanks” the claim is referring to as the previous claims only mention a single oil tank.
Claims 2, 3, 5, and 6-10 are also rejected for reciting dependence on rejected claims 1 and 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, and 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN206965909U to Zhang et al. in view of CN103602831A to Shang et al.
As to claim 1, Zhang discloses an oil tank cleaning ball (see Zhang, Page 2, line 79, Figure 1 and 2)
the oil tank cleaning ball comprising: an enclosing body made of non-magnetic material, but the magnetic lines can pass through the enclosing body ("the box body is stainless steel" (stainless steel is generally non-magnetic), Page 2, line 61, Figure 1, element 100 and see Zhang Page 2, lines 64-65, figure 1, element 100, 200)
 magnetic metal sheet enclosed within and fixed by the enclosing body (See Zhang, Page 2, 79-80, Figures 1 and 2, elements 100, 200)
the magnetic lines emitting from the magnetic metal sheet can pass through the enclosing body so as to attract the impurities within the oil tank (See Zhang, Page 2, lines 64-65, figure 1, element 100, note that figure 2 shows the magnet resembles a rectangularly shaped sheet)
Note that the language “for attracting metal impurities within an oil tank, the impurities including iron powders, rust powders, or other metal particles or powders”, “wherein the oil tank cleaning ball is placed into an oil tank and is sunk to a lower side of the oil tank so that the oil tank cleaning ball can attract the impurities on the bottom of the oil tank to avoid these impurities to seal an oil pump in a bottom of the oil tank”, and “amount of impurities on the oil tank cleaning ball is used to decide whether an interior of the oil tank is dirty so that it is necessary to be cleaned” are related to the intended use of the claimed invention and do not impart any patentability to the claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Zhang fails to teach a “ball” shape and “an outer surface of the enclosing body being uneven and rough, having sags and crests so as to expand an area of the outer surface for attracting impurities”.
However, Shang teaches a “ball” shape (See Shang, Page 2, lines 82-83, Figure 1, element 10) and “an outer surface of the enclosing body being uneven and rough, having sags and crests so as to expand an area of the outer surface for attracting impurities” (See Shang, Page 2, lines 81-82, figure 1, element 10, 101).  
Zhang and Shang are considered to be analogous to the claimed invention since both are in the field of removing impurities from a fluid. Shang provides two options for possible configurations for the oil impurity separator. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oil impurity separator of Zhang with the circular shape described by Shang. The implementation of a previously established feature is not considered inventive. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Additionally, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oil impurity separator of Zhang with the elliptical protrusions of Shang to “increase the surface area of the iron container 10, adsorb more iron" (Page 2, lines 81-82).
As to claim 4, the language used speaks to the intended use of the invention, which imparts no patentability to the claim. The device taught by Zhang is fully capable of only acting “in a near field of the enclosing body so as to attract the impurities nearby, while the enclosing body is not attached to walls of the oil tanks”. 
As to claim 5, Zhang teaches that the enclosing body is formed by two sheet bodies (See Zhang, Page 2, lines 112-113, Figure 2, elements 100, 11, 12).
Zhang fails to teach an inner side of each sheet body is formed with a recess and after combining the two sheet bodies, the magnetic metal sheet is enclosed with the two recesses of the two sheet bodies.
However, Shang teaches a container for housing an electromagnet possessing a casing with a cavity in which said electromagnet is mounted in (See Shang, Page 1, lines 41-44, Figure 1, elements 10, 20). Separating the casing taught by Shang would result in an inner side of each sheet body is formed with a recess and after combining the two sheet bodies, the magnetic metal sheet is enclosed with the two recesses of the two sheet bodies, as claimed by the present application. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have separated the casing taught by Shang to obtain the casing taught by the present application. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
As to claim 6, Zhang teaches that one inner surface of one sheet body is corresponding to that of another sheet body so that after combination of the two sheet bodies (See Zhang, Page 2, lines 112-113, Figure 2, elements 100, 11, 12)
the magnetic metal sheet is tightly sealed within the recesses (See Zhang, Page 2, lines 101-102, Figures 1 and 2, elements 100, 200).
As to claim 9, Zhang in view of Shang teaches the claimed in invention as discussed above in claim 5. 
Zhang fails to teach the unevenness on the outer surface of each sheet body is formed by a plurality of round posts extended from an outer surface of the sheet body so as to provide larger area.
Shang teaches the unevenness on the outer surface of each sheet body is formed by a plurality of round posts extended from an outer surface of the sheet body so as to provide larger area (See Shang, Page 2, lines 81-82, figure 1, element 10, 101). 
Zhang and Shang are considered to be analogous to the claimed invention since both are in the field of removing impurities from a fluid. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oil impurity separator of Zhang with the elliptical protrusions of Shang to “increase the surface area of the iron container 10, adsorb more iron" (Page 2, lines 81-82). The change in form or shape from a round to elliptical shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
As to claim 10, Zhang in view of Shang teaches the claimed in invention as discussed above in claim 5. 
Zhang fails to teach the unevenness on the outer surface of each sheet body is formed by a plurality of rectangular posts extended from an outer surface of the sheet body so as to provide larger area.
However, Shang teaches a plurality of round posts extending from an outer surface for the sheet body (See Shang, Page 2, lines 81-82, figure 1, element 10, 101). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the round posts of Shang to rectangular posts. A simple change in shape of the posts without any change in function or improvement is considered obvious. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN206965909U to Zhang et al. in view of CN103602831A to Shang et al., as applied to claim 1 above, and in further view of US 20140110421 A1 to Nawrocki et al.
Zhang and Shang are relied upon as discussed above with respect to the rejection of claim 1. 
As to claim 2, Zhang in view of Shang teaches the claimed in invention as discussed above in claim 1. 
Zhang fails to teach a line having one end attached to the enclosing body.
However, Nawrocki (US 20140110421 A1) teaches a line having one end attached to the enclosing body (See Nawrocki, Paragraph [0045], Figure 9, elements 10a, 14a). 
Modified Zhang and Nawrocki are analogous to the claimed invention as they both teach devices related utilizing magnets in conjunction with fluid bodies, particularly fluid bodies comprising of oil. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have modified the oil impurity separator of Zhang and modified it with the flexible line described in Nawrocki as it appears the feature is well known in the art to retrieve magnetic devices from an oil tank. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN206965909U to Zhang et al. in view of CN103602831A to Shang et al., as applied to claim 1 above, and in further view of GB1396914A to Bennetzen et al.
Zhang and Shang are relied upon as discussed above with respect to the rejection of claim 1. 
As to claim 3, Zhang in view of Shang teaches the claimed in invention as discussed above in claim 1. 
Zhang fails to teach a material of the enclosing body is selected from rubber and plastics.
Bennetzen teaches a material of the enclosing body is selected from rubber and plastics (See Bennetzen, Page 1, lines 42-44, which teaches an enclosed explosion and flame proof housing with a layer of plastics or rubber). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have modified the oil impurity separator of Zhang with the plastic or rubber enclosure in order to “prevent sparks from forming as a result of impingement against the magnet of iron parts" (Page 2, line 93).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN206965909U to Zhang et al. in view of CN103602831A to Shang et al., as applied to claim 5 above, and in further view of US 2014/0144827 A1 to Marchand et al.
Zhang and Shang are relied upon as discussed above with respect to the rejection of claim 5.
As to claim 7, Zhang in view of Shang teaches the claimed in invention as discussed above in claim 5. 
Zhang fails to teach that “combination of the sheet bodies is performed by screwing by screws or studs, sticky, or buckling”. 
However, Marchand teaches combination of the sheet bodies is performed by screwing by screws or studs, sticky, or buckling (See Marchand, Paragraph [0022], Figure 1 and 17, elements 46, 26, 14). 
Zhang, Shang, and Marchand are considered to be analogous to the claimed invention since both are in the field of removing impurities from a fluid. Marchand provides a method for securing housing plates by pin connectors which indicates that the method is well known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oil impurity separator of Zhang with the pin connectors described by Marchand. The implementation of a previously established feature is not considered inventive. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
As to claim 8, Zhang in view of Shang teaches the claimed in invention as discussed above in claim 5. 
Zhang fails to teach that at least one screw passes through the two sheet bodies to combine the two sheet bodies. 
However, Marchand teaches that at least one screw passes through the two sheet bodies to combine the two sheet bodies (Figures 1 and 17 show a plurality of pin connectors (46) to stabilize and seal the housing (26) and magnetic filter elements (14)).
Zhang, Shang, and Marchand are considered to be analogous to the claimed invention since both are in the field of removing impurities from a fluid. Marchand provides a method for securing housing plates by pin connectors which indicates that the method is well known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oil impurity separator of Zhang with the pin connectors described by Marchand. The implementation of a previously established feature is not considered inventive. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN206965909U to Zhang et al. in view of CN103602831A to Shang et al., as applied to claim 1 above, and in further view of US 8999159 B2 to McKenzie et al. 
Zhang and Shang are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 11, Zhang in view of Shang teaches the claim invention as discussed in claim 1. 
Zhang fails to teach that the oil tank cleaning ball can be connected with another oil tank cleaning ball so as to provide large range for attracting impurities.
However, this feature is simply a change in the number of oil tank cleaning balls. Therefore, this would constitute the mere duplication of parts, without any new or unexpected results, which is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). 
Alternatively, McKenzie teaches the oil tank cleaning ball can be connected with another oil tank cleaning ball so as to provide large range for attracting impurities (See McKenzie Col 3., lines 57-58). 
Zhang, Shang, and McKenzie are considered to be analogous to the claimed invention since both are in the field of removing impurities from a fluid. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have modified the oil impurity separator of Zhang and modified it to be linkable to other oil tank cleaning balls. The implementation of a previously established feature is not considered inventive. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY H YASHARPOUR whose telephone number is (571)272-8405. The examiner can normally be reached M-F, 8 AM-5PM, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY H YASHARPOUR/Examiner, Art Unit 4172                                                                                                                                                                                                        
/DOUGLAS LEE/Primary Examiner, Art Unit 1714